ON MOTION FOR REHEARING.
HAWKINS, Presiding Judge.
The State has filed an able and exhaustive motion for a rehearing in which it seriously contends that we erred in the original disposition of this case by holding that the trial court committed error in declining to sustain appellant’s challenge for cause of the juror J. T. Conn and that as a result appellant •was forced to exercise a peremptory challenge; and after having exhausted his fifteen peremptory challenges he was forced to accept A. D. Chapman, who was objectionable to him. The State contends, and we think properly so, that the bills of exception complaining thereof are deficient to show that the juror was objectionable; that the mere statement in the bills that the juror was objectionable to him is but a conclusion and does not show that the juror was in fact prejudiced or had formed an opinion or had prejudged the case which would make him an objectionable juror. The term “objectionable juror” is defined in 26 Tex. Jur., p. 678, Sec. 110, as follows:
“ ‘An ‘objectionable’ juror, in the sense in which the term -is used in this connection, means one against whom such cause for challenge exists as would likely affect his competency or his impartiality in the trial. Without some such showing it is idle- simply to say that a juror is objectionable.’ Undoubtedly ' a- juror subject to challenge for cause is objectionable, but *207the term ‘objectionable’ in this connection also connotes ‘some ground or cause, such as the formation of opinion, or some prejudice, which might be ground of challenge, and would tend to show that the juror was not absolutely fair and impartial.’ That the juror was objectionable in this sense may be shown by his answers on the voir dire, or by independent evidence of expressions of opinion prior to the trial, but not by his vote for conviction and penalty although others voted for a lighter sentence. Nor is the amount of damages awarded in a civil case ground for deeming a juror objectionable.”
4 Tex. Jur., p. 579, Sec. 408, states what is necessary to be shown in the bills of exception complaining of the fact that by reason of the trial court’s ruling in declining to sustain a challenge for cause, the accused exhausted all of his peremptory challenges and was then forced to accept an objectionable juror. We quote from said volume as follows:
“The erroneous overruling of proper challenges of jurors for cause is ground for reversal only when it can fairly be said that injury to the defendant resulted. To warrant a reversal it must be shown not only that a sufficient challenge for cause was overruled and that the defendant exhausted his peremptory challenges, but also that one or more objectionable jurors sat in the case. If an objectionable juror was not forced upon the defendant the overruling of a challenge for cause is not reversible error even though the appellant was required to exercise a peremptory challenge in order to excuse the juror, or had, prior to the ruling, exhausted his quota of peremptory challenges.”
See also Hudson v. State, 28 Tex. App. 323, 13 S. W. 388; Rippey v. State, 29 Tex. App. 37, 14 S. W. 448; Carter v. State, 76 S. W. 437; Walker v. State, 283 S. W. 788; Johnson v. State, 1 S. W. (2d) 899.
Upon a more critical examination of appellant’s, bills of exception complaining of the trial court’s action in forcing upon him an objectionable juror, we have reached the conclusion that appellant’s bills of exception are deficient in that they fail to show that A. D. Chapman was an objectionable juror within the meaning of the doctrine announced by text-writers and the decisions of this court. However, we remain of the opinion that the juror Conn was subject to challenge for cause by appellant.
*208Being convinced that we erred in our original opinion in reversing and remanding this cause, the State’s motion for rehearing is granted, the judgment of reversal is set aside, and the judgment of the trial court is now affirmed.